OPINION OF THE COURT
PER CURIAM:
Appellant entered a plea of guilty generally to the charge of murder. After an evidentiary hearing before a three-judge court, he was adjudged guilty of murder of the first degree and sentenced to prison for life. This appeal followed.
The sole issue is whether or not the evidence was legally sufficient to warrant a finding of murder of the first degree. Our study of the record is convincing that the evidence was amply sufficient.
Judgment affirmed.
O’BRIEN, J., did not participate in the consideration or decision of this case.
POMEROY, former J., did not participate in the decision of this case.